Citation Nr: 1539584	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected left elbow disability, characterized as status post removal left epicondylar medial fragment and transposition of ulnar nerve with scar and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of a service-connected left elbow disability, characterized as status post removal left epicondylar medial fragment and transposition of ulnar nerve with scar and degenerative joint disease.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected bilateral cataracts.

4.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2011 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in August 2012.  A transcript of the hearing is of record.  

Regarding the issues for an initial increased rating for the service-connected left elbow disability, the May 2011 rating decision granted service connection for a left elbow disability, characterized as status post removal left epicondylar medial fragment and transposition of ulnar nerve with scar and degenerative joint disease.  The RO assigned a noncompensable rating under hyphenated Diagnostic Code (DC) 5010-5207 for traumatic arthritis and limitation of extension, effective March 17, 2011.  In June 2014, the appeal was remanded for further evidentiary development.  In a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) awarded a separate 10 percent evaluation under DC 5206 for limitation of flexion of the left elbow, effective November 15, 2014.  A December 2014 supplemental statement of the case (SSOC) continued to deny an initial compensable rating under other pertinent DCs, including based on limitation of extension.  The Veteran has not expressed satisfaction with the increased separate rating for limitation of flexion.  Since the rating was assigned as part of the Veteran's appeal for an initial increased rating for the service-connected left elbow disability and the overall rating is less than the maximum under the applicable criteria, both ratings are on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has also separated the initial increased rating claim into two issues to reflect the separate evaluations that have been assigned by the AOJ. 


FINDINGS OF FACT

1.  In a June 2012 statement, prior to promulgation of a decision by the Board, the Veteran, through his representative, withdrew his appeal seeking increased ratings for bilateral cataracts and diabetes mellitus, type II, with erectile dysfunction.

2.  The Veteran's left elbow disability has not been manifested by limitation of extension to 45 or 60 degrees, flexion limited to 100 degrees and extension limited to 45 degrees, limitation of supination to 30 degrees or less, or limitation of pronation with motion lost to beyond the last quarter of the arc with the hand not approaching full pronation, or the hand fixed near the middle of the arc, or moderate pronation.

3.  Throughout the appeal period, the Veteran's left elbow disability has been manifested by flexion limited at most to 125 degrees with pain, weakened movement, locking of the elbow, and flare-ups causing functional impairment.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claims for an initial rating in excess of 20 percent for service-connected bilateral cataracts and for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for entitlement to an initial compensable rating for the service-connected left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5207, 5208, 5213 (2015).  

3.  From March 17, 2011, the criteria for entitlement to a 10 percent, but no higher, evaluation for limitation of flexion of the service-connected left elbow disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5206 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Dismissal

In a June 2012 statement, the Veteran, through his representative, withdrew his claims seeking an initial increased rating for service-connected bilateral cataracts and an increased rating for service-connected diabetes mellitus, type II, with erectile dysfunction.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking increased ratings for bilateral cataracts and diabetes mellitus.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  
B.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the May 2011 rating decision on appeal granted service connection for the Veteran's left elbow disability and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while March 2012 and December 2014 SSOCs and a December 2014 rating decision readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran also presented testimony at a Board hearing before the undersigned in August 2012 and the transcript of that hearing has been considered.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's June 2014 remand directives, the AOJ obtained and associated with the claims file updated VA treatment records and sent the Veteran a letter in June 2014 requesting that he identify any treatment he had received for his left elbow disability since March 2012.  The Veteran did not respond to this letter.  The AOJ also scheduled the Veteran for a VA examination in November 2014 to evaluate the severity of his service-connected left elbow disability.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information regarding the severity of the Veteran's left elbow disability.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

C.  Legal Criteria and Analysis

As noted in the Introduction, the May 2011 rating decision granted service connection for a left elbow disability and assigned a noncompensable evaluation under hyphenated DC 5010-5207 for traumatic arthritis and limitation of extension, effective March 17, 2011.  In a December 2014 rating decision, the RO awarded a separate 10 percent evaluation under DC 5206 for limitation of flexion of the left elbow, effective November 15, 2014.  The Veteran contends that he is entitled to a higher rating, including a compensable rating for limitation of flexion prior to November 15, 2014.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.
The Veteran's left elbow disability was originally evaluated under hyphenated DC 5010-5207.  38 C.F.R. § 4.27.  Evaluations are assigned under 38 C.F.R. § 4.71a, DC 5010 for traumatic arthritis as they are for degenerative arthritis under DC 5003. 38 C.F.R. § 4.71a, DC 5010.  Under DC 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at DC 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Several DCs provide for evaluations based on limitation of motion of the elbow and forearm, with evaluation percentages varying based on whether the major or minor arm is affected.  The record reflects the Veteran's dominant hand is his right hand.  See April 2011 and November 2014 VA examination reports.  Therefore, his left elbow is his minor arm.  38 C.F.R. § 4.69.  

DC 5206 provides that limitation of flexion of the minor forearm to 110 degrees warrants a noncompensable rating, to 100 degrees warrants a 10 percent rating, and to 70 or 90 degrees warrants a 20 percent rating. 

DC 5207 provides that limitation of extension of the minor forearm to 45 or 60 degrees warrants a 10 percent rating and limitation to 75 or 90 degrees warrants a 20 percent evaluation.  

DC 5208 provides that a 20 percent rating is assigned where there is flexion of the minor forearm limited to 100 degrees and extension limited to 45 degrees. 

DC 5213 provides for the evaluation of impairment of supination and pronation of the forearm.  A 10 percent rating is warranted where there is limitation of supination of the minor arm to 30 degrees or less, while a 20 percent rating applies where there is limitation of pronation of the minor arm if there is at least motion lost beyond the last quarter of arc, with the hand not approaching full pronation; or otherwise, there is loss of movement (i.e., bone fusion) where the hand is at least fixed near the middle of the arc, or there is moderate pronation. 

A Note provides that when evaluating forearm and wrist injuries under DCs 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury are to be separately rated and combined not to exceed rating for loss of use of hand.

The Rating Schedule further provides that the normal range of motion for the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal forearm supination is from 0 to 85 degrees.  Normal forearm pronation is from 0 to 80 degrees.  See 38 C.F.R. § 4.71a, Plate I.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

On April 2011 VA examination, the Veteran reported that he could not fully extend his elbow.  He indicated that he experienced aching and throbbing on occasion.  He did not experience weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain or dislocation.  He stated that he experienced flare-ups twice a day for a half hour, with a pain severity of four on a ten pain scale.  These flare-ups were precipitated by physical activity and weather.  During the flare-ups he would experience an inability to fully extend his arm and would have trouble reaching and lifting due to the lack of extension.  He noted that he experienced stiffness and throbbing in his left arm.  Physical examination revealed abnormal left arm movement.  There were no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation and no ankylosis.  Range of motion testing revealed flexion to 145 degrees, extension to -10 degrees, supination to 85 degrees, and pronation to 80 degrees.  Repetitive use testing revealed the same ranges of motion with no additional degree of limitation.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner indicated that the Veteran's inability to fully extend his left elbow impacted his farming and construction work and that he had retired six years previously.  X-rays revealed radiohumeral degenerative joint disease with small juxta-articular calcifications that could represent associated synovial osteochondromatosis.

At the August 2012 hearing, the Veteran testified that his elbow ached daily and he could not carry a heavy load.  He often would be unable to straighten out the elbow, which prevented him from being able to reach things.  He reported that if he put his arm in a certain position and held it there for a certain time, he would have to straighten out his arm with his other hand because his elbow would lock up.  He testified that if he slept in the wrong position, the elbow would lock and he would need to stretch it out.  He indicated that this happened at least every other day and sometimes as often as every day.  He reported having painful motion and that his elbow would hurt when the weather changed.  Board Hearing Tr. at 2-3. 

On November 2014 VA examination, the Veteran reported that his left elbow does not straighten out since his in-service surgery.  He reported having a weaker left arm and grip of his hand that caused him to drop objects.  He took Aleve for intermittent aching of his left elbow.  He reported that his pain was worse with activity and better with rest.  He did not report that flare-ups impacted the function of his elbow or forearm.  Range of motion testing revealed flexion to 125 degrees with no objective evidence of painful motion; extension to 0 degrees without noted pain; forearm supination to 70 degrees with no objective evidence of painful motion; and pronation to 85 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions with flexion to 130 degrees, extension to 0 degrees, supination to 70 degrees, and pronation to 85 degrees.  The examiner noted that the Veteran did not have additional limitation of motion after repetitive use testing.  He indicated the Veteran had functional loss and/or functional impairment of the left elbow and forearm as shown by less movement than normal, weakened movement, and deformity.  The examiner also noted that pain and weakness could significantly limit the Veteran's functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner indicated that an opinion on whether there was additional limitation of range of motion during flare-ups was not feasible because the Veteran was unable to replicate the estimated limitation at the time of exam.  The examiner noted that there was no localized tenderness or pain on palpation and no ankylosis.  The examiner concluded that the Veteran's left elbow disability impacted his ability to work because it limited how much he could lift.  

In examining this evidence, the Board resolves reasonable doubt in the Veteran's favor and concludes that he is entitled to a 10 percent rating pursuant to DC 5003 for limitation of flexion throughout the entire appeal period, since the record reflects that he has arthritis and experiences DeLuca factors of pain and weakened movement that cause functional impairment.  X-ray results from April 2011 VA examination reflect radiohumeral degenerative joint disease.  On April 2011 VA examination and at the August 2012 hearing, the Veteran reported experiencing flare-ups of pain and locking of his elbow when he tries to straighten it out.  He has indicated he experiences these flare-ups at least every other day.  He has also indicated he is unable to reach objects when such flare-ups occur.  The April 2011 VA examiner noted the Veteran had abnormal movement of the left elbow and found that his inability to fully straighten his elbow had impacted his ability to complete farming and construction work.  

Although flexion of the elbow throughout the appeal period has been at most limited to 125 degrees, which would be considered noncompensable limitation of flexion under DC 5206, DC 5003 provides for a 10 percent evaluation where limitation of motion is noncompensable but there is satisfactory evidence of painful motion.  Here, the evidence described above reflects that the Veteran has experienced painful motion of his left elbow throughout the appeal period.  As such, the Board concludes that assignment of a 10 percent rating for limitation of flexion is warranted throughout the entire appeal period.  38 C.F.R. § 4.59.  

The Veteran also has a separate noncompensable evaluation for his left elbow disability under DC 5207 for limitation of extension.  The evidence of record reflects extension was full to 0 degrees on November 2014 VA examination and was manifested by hyperextension to -10 degrees on April 2011 VA examination.  Although the Veteran has indicated that he has limited motion when extending his elbow, the objective evidence has shown that his motion is limited with flexion and not with extension.  Therefore, the Board interprets his competent and credible statements regarding his limitation of motion to relate to limitation of flexion, rather than limitation of extension, and is awarding him a 10 percent rating for the entire appeal period based, in part, on these statements.  Since there is no evidence reflecting limitation of extension of the left elbow, a compensable rating under DC 5207 is not warranted.   

The Veteran also is not entitled to a higher 20 percent rating under DC 5208.  Even with consideration of DeLuca factors, the Veteran's left forearm flexion has not been shown to be limited to 100 degrees and extension to 45 degrees.  

The Veteran also is not entitled to either a higher 20 percent or separate compensable rating for impairment of supination or pronation under DC 5213.  Although on November 2014 VA examination, the examiner noted that supination was limited to 70 degrees, even with consideration of DeLuca factors, such limitation does not more nearly approximate limitation of supination to 30 degrees or less.  Similarly, the evidence does not more nearly approximate limitation of pronation with motion lost to beyond the last quarter of the arc with the hand not approaching full pronation, or the hand fixed near the middle of the arc or moderate pronation.  Thus, a higher or separate rating under DC 5213 is not warranted.

The Board has considered whether any other DCs may be applicable.  The Board finds that DC 5205 (ankylosis of the elbow), 5209 (elbow, other impairment of flail joint fracture), 5210 (nonunion of radius and ulna), 5211 (impairment of the ulna), and 5212 (impairment of the radius) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.

There is also no evidence that the Veteran has multiple impaired finger movements due to tendon tie-up, muscle or nerve injury to provide for separate ratings for such conditions.  38 C.F.R. § 4.71a, DCs 5205-5213, Note.

The Board acknowledges that neurological testing on November 2014 VA examination revealed mild loss of sensation to light touch and two-point discrimination, vibratory sense and cold temperature sense along the ulnar distribution of the left forearm/hand.  However, the Veteran is already service-connected for peripheral neuropathy of the left upper extremity, as associated with service-connected diabetes mellitus, type II, and has a 10 percent evaluation for that condition.  Evaluation of overlapping symptoms under a different diagnosis would result in pyramiding and must be avoided; therefore, the Board will not provide a separate rating for these symptoms as they are already being compensated as peripheral neuropathy.  38 C.F.R. § 4.14.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for his left elbow surgical scar.  On April 2011 and November 2014 VA examinations, the VA examiners noted that the scar was a linear scar measuring 11.5 centimeters.  The scar was not painful on examination and was not unstable.  The November 2014 VA examiner indicated that the total area of the scar was not greater than 39 square centimeters, while the April 2011 VA examiner stated the scar did not limit motion or function.  No other evidence of record indicates any contrary findings regarding the left elbow surgical scar.  Thus, the scar does not meet any of the criteria enumerated under 38 C.F.R. § 4.118 , DCs 7800-7805 for a separate compensable rating.

The Board has also considered the Veteran's lay statements that his left elbow disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left elbow disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether any staged rating is appropriate for the assigned ratings discussed above.  The Board has found that evidence regarding the level of disability for the left elbow has been consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for the service-connected left elbow disability.  See Fenderson, 12 Vet. App. at 119.  

The Board has also considered whether referral for extraschedular ratings for the left elbow disability is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's left elbow disability is manifested by pain, weakened movement, functional loss, and some limitation of flexion.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's left elbow disability.  In short, there is no indication in the record that the average industrial impairment from his left elbow disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board concludes that the evidence more nearly approximates findings warranting a 10 percent, but no higher, rating for limitation of flexion of the left elbow throughout the appeal period.  A preponderance of the evidence is against a finding that an initial compensable rating based on limitation of extension, or any pertinent criteria other than limitation of flexion, is warranted.


ORDER

The appeals seeking an initial rating in excess of 20 percent for service-connected bilateral cataracts and for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction are dismissed.

An initial compensable rating for the service-connected left elbow disability is denied.

From March 17, 2011, a rating of 10 percent, but no higher, for limitation of flexion of the service-connected left elbow disability is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


